Citation Nr: 9901465	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-45 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back syndrome 
with lumbar scoliosis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left elbow injury to include left ulnar neuropathy and 
cubital tunnel syndrome, currently rated as zero percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran's DD-214 reflects that he served on active duty 
from August 1975 to November 1994 and that he also had over 
two years and nine month's of prior active service.  He 
served in the Persian Gulf during 1990 and 1991.

This appeal arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that, inter alia, denied increased 
ratings for the above listed service-connected disabilities.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the matter.   

In September 1996, the case was transferred to the Columbia, 
South Carolina RO where denial of the requested benefits was 
continued in a January 1997 rating decision.

In May 1997, the veteran testified before an RO hearing 
officer.  In October 1998, the veteran indicated that he did 
not desire a hearing before a traveling member of the Board.

The claims for increased ratings for low back syndrome with 
lumbar scoliosis and for residuals of a left elbow injury to 
include any left ulnar neuropathy and cubital tunnel syndrome 
will be addressed in the REMAND portion of the decision.  

The Board notes that the RO denied service-connection claims 
for undiagnosed illnesses in a January 1997 rating decision 
based on the finding that such illnesses were not manifested 
within two years of qualifying Persian Gulf service.  Since 
that time, 38 C.F.R. § 3.317(a)(1)(i) was amended to extend 
the presumptive period through December 31, 2001. 63 Fed. 
Reg. 11,122 (1998).  This is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All development necessary for an equitable disposition of 
the issue addressed herein has been completed.

2.  The veterans sinusitis is manifested primarily by status 
post septoplasty, bilateral maxillary sinus tenderness, 
frequent sinusitis with non-purulent nasal discharge with 
some crusting, the need for antibiotic treatment occurring up 
to six times per year, year-round use of decongestants, and 
frequent painful headaches.

3.  Osteomyelitis following radical surgery or repeated 
surgery for sinusitis is not shown; frequent incapacitating 
episodes amounting to severe and chronic sinusitis are not 
demonstrated.


CONCLUSION OF LAW

The criteria for a 30 percent rating for sinusitis are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6510 (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

The veteran's October 1972 enlistment examination report 
reflects that he had no prior history of medical problems.  
An August 1988 report notes marked turbinate hypertrophy.  An 
October 1988 report notes bilateral mucosal thickening of the 
maxillary sinuses.  An April 1989 inpatient treatment record 
cover sheet indicates that the veteran underwent septoplasty 
due to nasal obstruction secondary to deviated nasal septum.  
Likewise, an April 1990 operation report notes the April 1989 
uncomplicated septoplasty under local anesthesia with no 
further complications.  The report indicates that the 
original dictation of the surgery report had been lost and 
that this report was constructed from a review of the 
veteran's chart.  A January 1993 computerized tomography (CT) 
scan showed an obstructed osteomeatal complex on the left 
secondary to mucoperiosteal thickening.  Other service 
medical records note on-going sinus problems, rhinitis, and 
allergies.

In his December 1994 claim for service connection, the 
veteran reported a sinus condition beginning in 1986.  

During a December 1994 VA nose and sinus examination, the 
veteran reported that several months after septoplasty 
surgery during active service, a greenish mucoid drainage, 
nasal congestion, and bifrontal headaches returned.  He 
reported that he had received allergy injections for the past 
few years and that he was currently on allergy shots, 
Seldane, and Deconamine.  Nasal endoscopy showed normal 
tympanic membranes, midline septum, normal turbinates, and 
clear mucus in the nasal cavities.  There was no evidence of 
previous sinus surgery or antral windows.  The oral cavity 
and oropharynx were clear and there were no neck masses.  The 
impression was chronic sinusitis and allergic rhinitis.

In March 1995, the RO established service connection for 
sinusitis with history of septoplasty.  A 10 percent rating 
was assigned under Diagnostic Code 6510 on the basis of 
recurring sinusitis with headaches and discharge.

A July 1995 VA treatment report reflects that the veteran 
reported that he had headaches prior to his Persian Gulf 
service, but since that time, his headaches had been 
essentially constant bifrontal headaches.  The report notes 
that a July 1995 CT scan of the head was normal and that the 
headaches probably were tension headaches.  

In November 1996, the veteran reported that he still had 
crusting and stuffiness.  

A March 1997 VA consultation sheet reflects that the veteran 
had been receiving allergy shots at Fort Gordon for the prior 
three years.  He had requested to begin receiving allergy 
treatment at the VA medical center and subsequent reports 
reflect that he underwent a VA allergy study.  A March 1997 
sinus CT scan showed minimal mucosal thickening involving 
many of the sinuses, in particular, the bases of the 
maxillary sinuses, ethmoid sinuses, and sphenoid sinuses.  No 
air fluid levels or bony erosion was identified.  According 
to a May 1997 treatment record, the veteran indicated that he 
had always had bad headaches and that his sisters had had 
migraines.  He felt that his headaches had been worse since 
Desert Storm.

In May 1997, the veteran testified before an RO hearing 
officer that his doctors had indicated that they did not know 
for sure whether his sinus condition was related to his 
headaches.  He testified that his sinusitis symptoms usually 
included a runny nose with frequent crusting and bleeding in 
the nasal passages.  He testified that his symptoms were 
brought on by weather changes and that being in a hot room 
would cause his nasal passages to close up completely.  He 
indicated that his nasal passages often produced a yellow 
mucous.  He testified that his medication often did not 
relieve his congestion and during those times he had to 
breathe through his mouth.  He recalled that he had received 
prescription antibiotics at Fort Jackson maybe two or three 
times in recent years, and that a doctor there had had him on 
an antibiotic for quite a while.  He also recalled that 
during the current year, antibiotics had been prescribed for 
his sinuses only once, and that event occurred about three 
months prior to the hearing.  At that time, he received a 10 
to 15 day supply of antibiotics and he was scheduled to 
return to the clinic for a follow-up visit in about a month.  

A June 1997 VA examination report indicates that the veteran 
reported a history of in-service nasal congestion, sinus 
trouble, runny nose, headache, sore throat and other symptoms 
beginning in 1986.  He reported that he was treated with 
antibiotic for his sinus infections about 6 times per year 
and that he tended to have this sinus congestion year round, 
with no particular seasonal sensitivities.  He reported that 
previous allergy testing revealed sensitivity to grass and 
other substances.  He reported that he took over-the-counter 
decongestants and other medication in addition to his allergy 
shots.  Current examination showed bilateral maxillary sinus 
tenderness.  The impression was frequent sinusitis with sinus 
infection and status post sinus surgery in the remote past.  

In an August 1997 supplemental statement of the case, the RO 
considered the claim for an increased rating for sinusitis 
under both the prior and the revised schedule for rating 
respiratory disorders.  

II.  Legal Analysis

Disability evaluations are determined by comparing pertinent 
symptomatology to the criteria set forth in the VAs Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1998).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veterans entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The facts indicate that the veteran's sinusitis is currently 
manifested by status post septoplasty, bilateral maxillary 
sinus tenderness, frequent sinusitis with non-purulent nasal 
discharge with some crusting, the need for antibiotic 
treatment occurring up to 6 times per year or less, year-
round use of decongestants, and frequent painful headaches.  
As noted above, the veteran's sinusitis is currently rated 10 
percent disabling under Diagnostic Code 6510.  Under the 
prior provisions of that code, a 10 percent rating requires 
moderate chronic pansinusitis manifested by a discharge, 
crusting or scaling and infrequent headaches.  A 30 percent 
evaluation is warranted for severe chronic pansinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and a purulent discharge or crusting 
reflecting purulence.  A 50 percent rating requires either 
chronic osteomyelitis necessitating repeated curettage 
following a radical operation or severe symptoms after 
repeated operations.  See 38 C.F.R. § 4.97, Code 6510 (1996).

As noted above, under the former provisions of the rating 
schedule, a 30 percent rating is warranted for frequently 
incapacitating recurrences, severe and frequent headaches, 
and a purulent discharge or crusting reflecting purulence.  
Significantly, the medical evidence in this case does show 
frequent headaches and some reports of crusting but does not 
show frequently incapacitating recurrences.  Therefore, a 30 
percent rating is not warranted.  The veteran testified that 
when antibiotics are prescribed he never takes them longer 
than 10 to 15 days per treatment and he has never claimed 
that his sinusitis has been incapacitating.  Considering all 
the medical evidence, the Board must find that, overall, the 
veteran's sinusitis does not approximate the criteria 
required for the next higher disability level under the prior 
provisions of Diagnostic Code 6510.  As the criteria for a 30 
percent rating are not met under the prior provisions, it 
follows that the criteria for a 50 percent rating are also 
not met under the prior provisions of 38 C.F.R. § 4.97. 

38 C.F.R. § 4.97 was amended effective October 7, 1996.  See 
61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

Turning now to the revised criteria, the Board must determine 
whether a higher disability may be assigned under these 
criteria.  Under the revised criteria, a 30 percent rating 
requires three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; (sic) more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating requires osteomyelitis following radical 
surgery or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  50 
percent is the maximum assignable rating under this 
diagnostic code.  See 38 C.F.R. § 4.97, Code 6510 (1998).  A 
new note appears in the revised provision indicating that an 
incapacitating episode of sinusitis is one that requires bed 
rest and treatment by a physician.  

The objective medical evidence clearly does not show any 
incapacitating episodes of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment; however, 
the revised criteria provide that a 30 percent evaluation can 
be assigned if the evidence shows more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  
Thus, because the veteran has nearly year-round sinusitis, it 
would appear that the veteran meets the criteria.  The 
veteran has testified that his congestion and need for 
medications are continuous, or nearly so, and that he has 
nasal discharge, nasal bleeding, and some crusting.  The 
medical evidence also shows bilateral maxillary sinus 
tenderness and a history of frequent and painful headaches.  
Although a purulent discharge is not shown, the revised 
criteria reflect that "crusting" may suffice in lieu of 
purulent discharge.  The Board finds that under the Karnas 
analysis, the new criteria are to the veterans advantage; 
overall the current symptoms more nearly approximate the 
criteria for a 30 percent rating under the revised Diagnostic 
Code 6510.  The higher rating should be assigned.  38 C.F.R. 
§ 4.7 (1998).  

The Board finds that a 50 percent rating is not warranted 
under the revised criteria.  Neither osteomyelitis nor a 
history of radical surgery is shown.  Although the veteran's 
near constant sinusitis is characterized by headaches, pain, 
tenderness and crusting, a history of repeated surgeries is 
not shown.  Indeed, the veteran has undergone only one 
septoplasty.  Therefore, the criteria for a 50 percent rating 
under the revised criteria are not approximated.  

Because Diagnostic Code 6510 is specifically for sinusitis, 
it would appear that evaluation of this disability under any 
other diagnostic code is inappropriate.

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veterans service-
connected sinusitis reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation (than assigned herein) on an extra-schedular 
basis.  In this regard, the Board notes that the veteran's 
service-connected sinusitis disability has not been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  The 
Board emphasizes that the assignment of a 30 percent 
evaluation for sinusitis contemplates some interference with 
employment; interference beyond that, however, simply is not 
shown with respect to the disability.  Moreover, the 
disability has not been shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 30 percent evaluation for service-connected sinusitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

Concerning the claim for an increased rating for the left 
elbow, the Board notes that an April 1996 VA treatment report 
indicates status post surgery for left cubital tunnel 
syndrome.  The report also reflects that the veteran was in 
constant pain despite medication.  In November 1996, the 
veteran reported that he was receiving physical therapy for 
his left elbow.  After thorough review of the claims file, 
the Board cannot find any other mention of the left elbow 
surgery or of any records of left elbow therapy.  Because 
this evidence could affect the rating ultimately assigned, in 
order to prevent prejudice to the veteran, the Board finds 
that further development of the issue prior to adjudication 
would be helpful.

The veteran has also asserted that the RO assigned an 
insufficient evaluation for his service-connected back 
disability.  The medical history of his back disability 
includes in-service X-ray evidence of degeneration of the L4-
5 disc with mild narrowing of the disc space.  A May 1994 
report notes continued back problems and a diagnosis of 
degenerative joint disease of the lumbar spine with pain 
radiation.  The RO has assigned a 10 percent disability 
rating for low back syndrome with lumbar scoliosis under 
Diagnostic Code 5295.  During his December 1994 VA joints 
examination, there was pain and tingling of the right calf at 
70 degrees.  An April 1995 computerized tomography (CT) scan 
of the lumbar spine showed mild diffuse disc bulging at L4-5 
and diffuse bulging at L5-S1 with possible right sided disc 
herniation.  

In June 1997, a VA neurologist noted that there was no 
evidence of radiculopathy or of neuropathy in the lower 
extremities.  The diagnosis was chronic pain syndrome without 
physical abnormality.  A June 1997 VA spine examination 
report notes that the range of motion of the lumbar spine was 
to 30 degrees of forward bending with a complaint of back 
pain, extension only to neutral because of pain, and lateral 
bending to 20 degrees in each direction without pain.  Range 
of motion in the rotational plane was not reported.  The 
examiner further noted a positive Waddell's sign, meaning 
factitious or non-organic radicular findings, even though 
current X-rays showed mild degenerative changes in the lower 
lumbar spine, most prominent at L4-5.

The Board notes that neither the June 1997 VA neurology 
examiner nor the June 1997 VA orthopedic examiner mentioned 
review of the veteran's claims file in their report.  
Moreover, in finding only non-organic etiology for the 
veteran's lumbar spine symptoms (chronic pain syndrome 
without physical abnormality and symptoms far out of 
proportion to the physical findings), neither examiner 
satisfactorily explained what impact, if any, the veteran's 
degenerative joint disease and disc bulging of the lumbar 
spine (as shown by X-rays and computerized tomography) have 
had on his symptoms; that is, what portion of his symptoms 
represents genuine back disability.  In view of this, 
clarification of the veteran's disability picture is 
required.  Specifically, the Board requests that the 
examiners who provided the June 1997 neurology report and 
spine examination report review the claims file, and 
determine what degree, if any, of the veterans symptoms are 
attributable to his service-connected back disability.

In readjudicating the claim, the RO should consider the 
holding of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), 
stating that VA must consider functional loss and objective 
evidence of pain on use resulting from the disability.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

In light of the additional development required in the above 
claims, the case is REMANDED to the RO for the following 
development:

1.  The RO should request and associate 
with the claims file all available VA and 
private medical records of treatment for 
the low back since June 1997 and for 
residuals of a left elbow injury and post 
surgical elbow therapy since April 1996.  
If the search for records yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  After receiving and associating the 
above-mentioned records, the claims 
folder should be returned to the June 
1997 examiners (or, if unavailable, 
suitable substitutes) for addenda 
estimating the degree of back disability 
legitimately attributable to the service-
connected low back syndrome, lumbar 
scoliosis, degenerative changes, and disc 
pathology.  If an examiner determines 
that reexamination is necessary, this 
should be accomplished.  The claims 
folder should be made available to the 
examiners for review, and the examiners 
should acknowledge such review in their 
reports.    

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
competed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

4.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claims, including 
considerations set forth in the holding 
of DeLuca, 8 Vet. App. at 204-07.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
Thereafter, the case should be returned 
to the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any ultimate outcome warranted.  The veteran is 
free to submit additional evidence while the matter is on 
remand; however, no action of the veteran is required until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. Appellate rights do 
not attach to those issues addressed in the remand portion of 
the Boards decision because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
